Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1, 9-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0285314 (Tokuma) (hereinafter “Tokuma”).
Regarding claim 1, Figs. 1-13D show a recording-material processing apparatus comprising: 
a supporter (516) that supports at least one recording material (P1) from below; 
an advancing unit (including 521a and 523a) that advances toward the recording material (P1) from a lateral side of the recording material (P1) supported by the supporter (516); and 
a contact member (519a) that is attached to the advancing unit (including 521a and 523a) and that comes into contact with an edge of the recording material (P1) as the advancing unit (including 521a and 523a) advances toward the recording material (P1), the contact member (519a) being movable in a direction opposite (direction A’ in Fig. 12C) to an advancing direction (direction A in Fig. 12D) of the advancing unit (including 521a and 523a), 
wherein the contact member (519a) is rotatable about a rotation axis extending in the advancing direction (direction A in Fig. 12D).  See, e.g., Figs. 8A-8C.
Regarding claim 9, Figs. 1-13D show that the advancing unit (including 521a and 523a in Fig. 8A) is movable (capable of being moved) in an up-down direction.  Fig. 8A shows the advancing unit (including 521a and 523a) detached such that it can be moved up and down, e.g., by hand.  
Regarding claim 10, Figs. 1-13D show that a lower edge of the contact member (519a) can be located lower than a lower edge of the advancing unit (including 521a and 523a).  See, e.g., Fig. 8B.
Regarding claim 12, Figs. 1-13D show that when a thickness, in the advancing direction (direction A in Fig. 12D), of a section of the advancing unit (including 521a and 523a) that faces the contact member (519a) and a thickness of the contact member (519a) in the advancing direction (direction A) are compared, the thickness of the contact member (519a) is smaller than the thickness of the advancing unit (including 521a and 523a).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-6, 8-9, 11-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0082432 (Tsuji) (hereinafter “Tsuji”) in view of U.S. Patent No. 8,141,868 (Wang et al.) (hereinafter “Wang”).
Regarding claim 1, Figs. 1-10B of Tsuji show a recording-material processing apparatus comprising: 
a supporter (207) that supports at least one recording material from below; 
an advancing unit (206) that advances toward the recording material (S) from a lateral side of the recording material supported by the supporter (207); and 
a contact member (211 and/or 212) that is attached to the advancing unit (206) and that comes into contact with an edge of the recording material (S) as the advancing unit (206) advances toward the recording material (S), the contact member (211 and/or 212) being movable in a direction opposite to an advancing direction of the advancing unit (206).  Tsuji teaches all of the limitations of claim 1, except for the contact member (211 and/or 212) being rotatable about a rotation axis extending in the advancing direction, as claimed.
Wang shows that it is well-known in the art to provide a recording-material processing apparatus (Fig. 1) with an advancing unit (including 50 and 60) that is rotatable about a rotation axis (axis of element 251) extending in an advancing direction (direction along axis of element 251). Lines 4-6 in column 2 of Wang explain that this advancing unit arrangement can be raised up (rotated up) to increase a guiding area or put down (rotated down) to reduce the size of such arrangement.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the Tsuji apparatus with an advancing unit that is rotatable about the rotation axis extending in the advancing direction, for the purpose of rotating up to increase a guiding area and rotating down to reduce the size of this arrangement, as taught by Wang.  Providing the Tsuji apparatus with a rotatable advancing unit, as taught by Wang, and attaching the contact member to the advancing unit, as taught by Tsuji, results in the contact member being rotatable about the rotation axis extending in the advancing direction, as claimed.
Regarding claim 2, Figs. 1-10B of Tsuji show that the contact member (211 and/or 212) is provided at a recording material side of the advancing unit (206) in a horizontal direction relative to a vertical direction of the recording material (S) supported by the supporter (207), and wherein at least one elastic member (213 and/or 214) is provided between the contact member (211 and/or 212) and the advancing unit (206).
Regarding claim 3, Figs. 1-10B of Tsuji show that the at least one elastic member (213 and/or 214) includes a plurality of elastic members (213 and 214), and wherein the plurality of elastic members (213 and 214) are disposed at different positions in an extending direction of the edge of the recording material (S) supported by the supporter (207).  
Regarding claim 4, Figs. 1-10B of Tsuji show that the at least one elastic member (213 and/or 214) is a coil spring, and wherein a section of the contact member (211 and/or 212) located lower than a central axis of the coil spring comes into contact with the recording material (S).  
Regarding claim 5, Figs. 1-10B of Tsuji show that the advancing unit (206) is provided with at least two holes to which protrusions provided in the contact member (211 and/or 212) are fitted, wherein when the advancing unit (206) advances toward the recording material (S), a predetermined contact section of the contact member (211 and/or 212) comes into contact with the recording material (S), and wherein, of the two holes, the hole located closer to - 63 -the contact section has a cross-sectional area that is larger than a cross-sectional area of the hole located farther from the contact section.  See, e.g., Fig. 9.  
Regarding claim 6, Figs. 1-10B of Tsuji show that the hole located closer to the contact section is a long hole, and the hole located farther from the contact section is a circular hole.  See, e.g., Fig. 9.
Regarding claim 8, Figs. 1-10B of Tsuji show a receiver (207c) that has a contact member (207d) coming into contact with the recording material (S) as the advancing unit (206) advances toward the recording material (S) and that receives the recording material (S), wherein the at least one recording material (S) includes an already-loaded recording material already loaded on the supporter (207) and a new recording material to be loaded onto the already-loaded recording material, wherein when the new recording material is to be loaded onto the already-loaded recording material in a state where the new recording material is positionally misaligned with the already-loaded recording material, the contact member (207d) provided in the receiver (207c) is disposed in contact with the already-loaded recording material, and the advancing unit (206) advances toward the new recording material from an opposite - 65 -side of the receiver (207c) with the new recording material interposed therebetween.  
Regarding claim 9, providing the Tsuji apparatus with a pivoting advancing unit, in a manner as taught by Fig. 6 of Wang, results in the advancing unit being movable in an up-down direction.
Regarding claim 11, Figs. 1-10B of Tsuji show an accumulating unit (203 or 210) that accumulates a plurality of other recording materials moving toward the supporter (207) during a period from when the advancing unit (206) starts to advance toward the recording material (S) supported by the supporter (207) to when the advancing unit (206) returns to an original position.
Regarding claim 12, Figs. 1-10B of Tsuji show that when a thickness, in the advancing direction, of a section of the advancing unit (206) that faces the contact - 66 -member (211 and/or 212) and a thickness of the contact member (211 and/or 212) in the advancing direction are compared, the thickness of the contact member (211 and/or 212) is smaller than the thickness of the advancing unit (206).  The thickness of the plate material used in elements 211 and 212 is smaller than the thickness of the cross-hatched material used in portions 206c and 206d of advancing unit 206.  See, e.g., Fig. 3B.
Regarding claim 16, Figs. 1-10B of Tsuji show a recording-material processing apparatus comprising: 
a supporter (207) that supports a recording material (S) from below; 
a moving unit (250) that moves the recording material (S) supported by the supporter (207) in a direction intersecting a vertical direction; 
a disposed member (206d) disposed downstream, in a recording-material moving direction, of the recording material (S) moved by the moving unit (250); and 
a contact member (211 and/or 212) that is disposed between the recording material (S) moved by the moving unit (250) and the disposed member (206d) and that is attached to the disposed member (206d) in a movable manner toward the disposed member (206d), the contact member (211 and/or 212) coming into contact with an edge of the recording material moved by the moving unit (250).  Tsuji teaches all of the limitations of claim 16, except for the contact member (211 and/or 212) being rotatable about a rotation axis extending in the recording-material moving direction, as claimed.
Wang shows that it is well-known in the art to provide a recording-material processing apparatus (Fig. 1) with an advancing unit (including 50 and 60) that is rotatable about a rotation axis (axis of element 251) extending in a recording-material moving direction (direction along axis of element 251). Lines 4-6 in column 2 of Wang explain that this advancing unit arrangement can be raised up (rotated up) to increase a guiding area or put down (rotated down) to reduce the size of such arrangement.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the Tsuji apparatus with an advancing unit that is rotatable about the rotation axis extending in the recording-material moving direction, for the purpose of rotating up to increase a guiding area and rotating down to reduce the size of this arrangement, as taught by Wang.  Providing the Tsuji apparatus with a rotatable advancing unit, as taught by Wang, and attaching the contact member to the advancing unit, as taught by Tsuji, results in the contact member being rotatable about the rotation axis extending in the recording-material moving direction, as claimed.
Regarding claim 17, Figs. 1-10B of Tsuji show at least one elastic member (213 or 214) is provided between the disposed member (206d) and the contact member (211 and/or 212).
Regarding claim 18, Figs. 1-10B of Tsuji show that the at least one elastic member (213 and/or 214) includes a plurality of elastic members (213 and 214), and wherein the plurality of elastic members (213 and 214) are disposed at different positions in an extending direction of the edge into which the contact member (211 and/or 212) comes into contact.
Regarding claim 19, Figs. 1-10B of Tsuji show that the recording material (S) includes an already- loaded recording material already loaded on the supporter (207), and wherein when the contact member (211 and/or 212) is placed on the already-loaded recording material, the contact member (211 and/or 212) is disposed in contact with the already-loaded recording material, and the disposed member (206d) is disposed out of contact with the already-loaded recording material.
Regarding claim 20, Figs. 1-10B of Tsuji show that the recording material (S) includes an already-loaded recording material already loaded on the supporter (207), and wherein when the contact member (211 and/or 212) is placed on the already-loaded recording material, a lower edge of the - 69 -contact member (211 and/or 212) is in contact with the already-loaded recording material, and wherein the lower edge of the contact member (211 and/or 212) has a thickness smaller than a thickness of an upper edge of the contact member (211 and/or 212).  The examiner can select the lowermost plate portion of element 211 or element 212 with a thickness in the vertical direction as the “lower edge” of the contact member, and then select the top of one of the vertical walls perpendicular to this lowermost plate portion as the “upper edge” of the contact member with a thickness in the vertical direction, such that the thickness of the lower edge is less than that of the upper edge, as claimed.   
4.	Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji in view of Wang as applied to claim 1 above, and further in view of U.S. Patent No. 5,188,353 (Parks) (hereinafter “Parks”).  Tsuji in view of Wang teaches change in position of the contact member (211 and/or 212 in Tsuji) in an up-down direction, but does not explicitly show a processor and does not teach that the change in position is based on information about the recording material supported by the supporter or information about a position of the supporter in the up-down direction, as claimed. 
Parks teaches that it is common in the art to utilize a processor (column 2, lines 12-15, column 4, lines 15-45) to change a position of at least a part of a contact member in an up-down direction based on information about the recording material supported by a supporter or information about a position of the supporter in the up-down direction, as set forth in claim 13.
Parks also teaches that it is common in the art to utilize a processor (column 2, lines 12-15, column 4, lines 15-45) to set a rotational angle of the contact member about the rotation axis based on information about the recording material supported by the supporter or information about a - 67 -position of the supporter in an up-down direction, as set forth in claim 15.  It would have been obvious to one having ordinary skill in the art before the effective filing date to utilize a processor to control movement of the contact member of Tsuji, because Parks shows that it is common in the art to utilize a processor to control a contact member in a similar type of recording-material processing apparatus to that of Tsuji. 
Allowable Subject Matter
5.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
6.	Applicant’s arguments, see pages 10-11 in the response, filed 2/22/2022, with respect to the rejection(s) of claim(s) 1-6 and 8-20 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, several new grounds of rejection are made of claims 1-6, 8-13 and 15-20.  Claims 1, 9-10 and 12 are now rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0285314 (Tokuma).  Claims 1-6, 8-9, 11-12 and 16-20 are now rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0082432 (Tsuji) in view of U.S. Patent No. 8,141,868 (Wang et al.).  Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji in view of Wang as applied to claim 1 above, and further in view of U.S. Patent No. 5,188,353 (Iwata) (hereinafter “Iwata”).  
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653